Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 7/7/2022, Applicant, on 10/6/2022, amended Claims 1, 8, 16.

Claims 1, 4-6, 8, 10, 12-14, 16, 18, and 20 are pending in this application and have been examined.	


Response to Amendment
Applicant's amendments to claims 8 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn.


Applicant's amendments to claims 1, 8, 16 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 










Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…Applicant submits that "generating, using a scheduling algorithm based on predictive analytics and constrained optimization techniques carried out by a processor and a memory using linear programming, a schedule as a function of a travel cost based on at least one estimation of a constraint and the generated and predicted outage probability of the utility," as in claim 1 of the present application (and the other independent claims 8 and 16), is not a mental process, mathematical concept, or method of organizing human activity... In using the scheduling algorithm, predictive analytics are used in the predictive modeling module 106, which is configured to use a set of trained models and parameter priors to receive, as an input thereof, outputs of the data correction module 104 and to predict risk ranking based on one or more of various aspects indicative of risk. These predictive analytics are used in conjunction with constrained optimization techniques, which rely on the values embodied in Equations 4-17 in the specification and which include factors such as summation values pertaining to the numbers of times an event is performed, the numbers of workers, and the like. When considering the numbers of and various types of "constraints," it would be unlikely that a predictive analysis could be carried out mentally irrespective of whether or not a process using linear programming is employed. More specifically, the constraints pertain to factors that are determined from one or more judgments made by a human being, with such judgments being based on variables that differ with each scenario. For example, a judgment call is made by an employee as to how many workers need to leave a depot or how many times a site needs to be visited. This may be because every worker is different - some can be relied on get a job done, whereas many workers need more supervision. Applicant points out that the present invention is directed to scheduling supervisors and workers to dig holes alongside a road, where it may not be uncommon to see some workers doing less work than others. Given such a scenario, the "constraints" may be considered with the resulting predictions having a large degree of variability. Therefore, the "constraints" are decided upon and vary depending upon the situation, which would take this out of the realm of the abstract...Applicant maintains that this is not a method of organizing human activity if it were to be analyzed under Step 2A of the 101 analysis, because may involve a concept that is similar to the neural network training example set forth in the MPEP...” The Examiner respectfully disagrees.

The argued amendments, "based on predictive analytics and constrained optimization techniques ", is identified as an abstract element that is directed to abstract idea of mental processes and mathematical concepts, under Step2A Prong1.

Specifically, “...generating, (i.e. data output after human mental and mathematical analysis, Step2A Prong 1) using a scheduling algorithm (i.e. scheduling and organizing human activities, Step2A Prong 1) based on predictive analytics and constrained optimization techniques (i.e. mental processes, mathematical concepts, Step2A Prong 1) carried out by a processor and a memory (i.e. applying abstract ideas identified in Step 2A Prong 1 with generic computer components, Step2A Prong 2) using linear programming (i.e. mental processes, mathematical concepts, Step2A Prong 1), a schedule as a function of a travel cost based on at least one estimation of a constraint and the generated and predicted outage probability of the utility (i.e. scheduling and organizing human activities based on human observation, human judgement, cost, mathematical probability, Step2A Prong 1)...”

Further, contrary to Applicant’s assertions, the claims are not at all similar to Example 39, since the claims here are directed to mental processes, organizing human activities, and mathematical concepts. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 10, 12-14, 16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite, 
Claim 1: A method, comprising: 
notifying a user of a planned digging activity;
inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with the planned digging activity; 
obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; 
clustering vector-based data pertaining to the planned digging activity into disjoint groups via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associating, and statistically modeling the data pertaining to the planned digging activity, wherein the at least one input is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; 
generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using information from an external data source;
notifying the users of the corrected planned digging activity based on the information from the external data source;2Serial No. 15/154,208Reply to Office Action of May 7, 2021 
generating, using a predictive modeling ..., a predicted outage probability of a utility as a function of the corrected input of the corrected planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; 
generating, using a scheduling algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; 
outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and 
initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity;
wherein generating, using the predicted outage probability of the utility as the function of the corrected input of the corrected planned digging activity event and predictive data based on the predictive modeling technique, comprises using a set of parameter priors to predict a risk based on at least one aspect indicative of risk.


Claim 8: A method for reducing an occurrence of power outage caused by a planned digging activity, the method comprising: 
providing a notification of a digging activity to a user;
inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with the digging activity; 
receiving, at a data correction ..., a first set of data from the ... and relating to a notification indicative of the digging activity, the first set of data comprising incomplete and/or inaccurate information relating to the digging activity; 
clustering vector-based data pertaining to the planned digging activity into disjoint groups                                via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associating, and statistically modeling the data pertaining to the planned digging activity, wherein input data is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; 
updating the received first set of data to include a second set of data relating to the notification indicative of the digging activity by correcting at least one input of the digging activity using information from an external data source;
notifying the user of the updated digging activity based on the information from the external data source; 
predicting a risk factor, based on the updated first set of data and the included second set of data, using parameter priors to define a risk ranking, wherein the predicting of the risk factor is by:  

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; 
calculating a schedule for a human supervisor to visit the updated digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming; and 
outputting the schedule in tabular and/or graphic form to the human supervisor; and 5Serial No. 15/154,208 Reply to Office Action of May 7, 2021 
causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking;
wherein predicting the risk factor, based on the updated first set of data and the included second set of data, comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included.

 
Claim 16: A ... for reducing an occurrence of power outage caused by a planned digging activity, the ...: 
provide a notification of a digging activity;
receive an input, into a ..., of data indicative of biographical, geographical, or historical characteristics of entities associated with the digging activity; 
receive, at a data correction ..., a first set of data relating to a notification indicative of the digging activity, the first set of data comprising incomplete and/or inaccurate information relating to the digging activity; 
cluster vector-based data pertaining to the planned digging activity into disjoint groups via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associate, and statistically model the data pertaining to the planned digging activity, wherein the input into the database is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; 
update the received first set of data to include a second set of data relating to the notification indicative of the digging activity by correcting at least one input of the digging activity using information from an external data source;
providing a notification of the updated digging activity based on the information from the external data source;  
predict a risk factor, based on the updated first set of data and the included second set of data, using parameter priors to define a risk ranking, wherein the ... is caused to predict the risk factor by:  

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; 
calculate a schedule for a human supervisor to visit the updated digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming; and 
output the schedule as a graph or table to the human supervisor;
wherein predicting a risk factor comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included.


Analyzing under Step 2A, Prong 1:
The limitations regarding, notifying a user of a planned digging activity; inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with the planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; clustering vector-based data pertaining to the planned digging activity into disjoint groups via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associating, and statistically modeling the data pertaining to the planned digging activity, wherein the at least one input is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using information from an external data source; notifying the users of the corrected planned digging activity based on the information from the external data source;2Serial No. 15/154,208Reply to Office Action of May 7, 2021 generating, using a predictive modeling ..., a predicted outage probability of a utility as a function of the corrected input of the corrected planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the updated of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity; wherein generating, using the predicted outage probability of the utility as the function of the corrected input of the corrected planned digging activity event and predictive data based on the predictive modeling technique, comprises using a set of parameter priors to predict a risk based on at least one aspect indicative of risk...,wherein predicting the risk factor, based on the updated first set of data and the included second set of data, comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included....wherein predicting a risk factor comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included..., under the broadest reasonable interpretation, may be interpreted to include a human mentally and reasonably using pen and paper to, notifying a user of a planned digging activity; inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with the planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; clustering vector-based data pertaining to the planned digging activity into disjoint groups via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associating, and statistically modeling the data pertaining to the planned digging activity, wherein the at least one input is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using information from an external data source; notifying the users of the corrected planned digging activity based on the information from the external data source;2Serial No. 15/154,208Reply to Office Action of May 7, 2021 generating, using a predictive modeling ..., a predicted outage probability of a utility as a function of the corrected input of the corrected planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the updated of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity; wherein generating, using the predicted outage probability of the utility as the function of the corrected input of the corrected planned digging activity event and predictive data based on the predictive modeling technique, comprises using a set of parameter priors to predict a risk based on at least one aspect indicative of risk...,wherein predicting the risk factor, based on the updated first set of data and the included second set of data, comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included....wherein predicting a risk factor comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included...; therefore, the claims are directed to a mental process. 

The limitation regarding, ... clustering vector-based data pertaining to the planned digging activity into disjoint groups via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associating, and statistically modeling the data pertaining to the planned digging activity, wherein the at least one input is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using information from an external data source; notifying the users of the corrected planned digging activity based on the information from the external data source;2Serial No. 15/154,208Reply to Office Action of May 7, 2021 generating, using a predictive modeling ..., a predicted outage probability of a utility as a function of the corrected input of the corrected planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the updated of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity; wherein generating, using the predicted outage probability of the utility as the function of the corrected input of the corrected planned digging activity event and predictive data based on the predictive modeling technique, comprises using a set of parameter priors to predict a risk based on at least one aspect indicative of risk...,wherein predicting the risk factor, based on the updated first set of data and the included second set of data, comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included....wherein predicting a risk factor comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included..., is directed to mathematical concepts. 

Further, because notifying a user of a planned digging activity; inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with the planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; clustering vector-based data pertaining to the planned digging activity into disjoint groups via a k-means algorithm to maximize similarities between points by minimizing distances between the points, associating, and statistically modeling the data pertaining to the planned digging activity, wherein the at least one input is based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using information from an external data source; notifying the users of the corrected planned digging activity based on the information from the external data source;2Serial No. 15/154,208Reply to Office Action of May 7, 2021 generating, using a predictive modeling ..., a predicted outage probability of a utility as a function of the corrected input of the corrected planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    78
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the updated of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm based on predictive analytics and constrained optimization techniques carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity; wherein generating, using the predicted outage probability of the utility as the function of the corrected input of the corrected planned digging activity event and predictive data based on the predictive modeling technique, comprises using a set of parameter priors to predict a risk based on at least one aspect indicative of risk...,wherein predicting the risk factor, based on the updated first set of data and the included second set of data, comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included....wherein predicting a risk factor comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included......., under the broadest reasonable interpretation, may be managing how and when humans visit digging activities, a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, may be a function and model managing how and when humans visit digging activities. Even further, mitigating power outage risk is fundamental economic practice. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

database, module, a processor and a memory, computer program product, computer program product comprising a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computer, the computer having one or more processors and one or more associated memories, to cause the computer to, at least one of the one or more processors and at least one of the one or more associated memories 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the obtaining, updating generating, receiving, ...using information from an external data source, output, initiate a response, notifying a user of a planned digging activity; providing a notification of a digging activity to a user; provide a notification of a digging activity, notifying the user..., elements, when viewed in combination with additional elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering - obtaining, at a data correction module, at least one input indicative of a planned digging activity…receiving, at a data correction module, a first set of data…updating…, ...using information from an external data source...  and data output – output the schedule …initiating a response…., notifying a user of a planned digging activity; providing a notification of a digging activity to a user; provide a notification of a digging activity, notifying the user...

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0024] a trained model or predictive modeling technique utilized by the predictive modeling module 106 to derive the output 132 can be, for example, any algorithm which can express a dependent variable as a linear combination of other features or measurements (e.g., a logistic regression model, a Bayesian logistic regression model, a linear discriminant analysis (LDA) model, or the like). [0048]   The clustering of the digging events into groups 300 may be via a k-means algorithm, which is suited by the data processing module 204 for the clustering of the vector-based data such as that from the databases 216, 218, 220, etc. The k- means algorithm also maximizes similarities between points by minimizing  total  distances   between  all  points  from  their respective centroids. [0056]-[0059] computer readable MEM 516 may be of any type suitable to the local  technical  environment and may  be implemented using any suitable data storage technology, such as semiconductor based memory  devices, flash  memory, magnetic memory devices and systems, optical memory devices and systems, fixed memory, and removable memory. The DP 514 may be of any type suitable to the local technical environment, and may include one or more of general purpose computers, special purpose computers, microprocessors, digital signal processors (DSPs), and processors based on a multicore processor architecture, as non-limiting examples. [0066]   Updating the received first set of data may comprise causing the computer to implement a combination of clustering, association, and statistical modeling methods to incorporate the second set of data relating to the notification indicative of a digging activity with the first set of data. Causing the computer to implement a combination of clustering, association, and statistical modeling methods may comprise clustering digging events as a function of information pertaining to a cost of a proposed outage caused by the digging activity and at least one labor constraint relating to a repair of the digging activity.  [0067] various modifications and adaptations may become apparent to those skilled in the relevant arts in view of the foregoing description 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims, do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 4-6, 8, 10, 12-14, 16, 18, and 20, are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623